                    Case 1:19-cv-10023-KPF Document 70 Filed 03/25/20 Page 1 of 2




(212) 373-3254

(212) 492-0254

jhurwitz@paulweiss.com




       March 24, 2020




       The Honorable Katherine Polk Failla

                                                                          MEMO ENDORSED
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, New York 10007

                   Petróleos de Venezuela, S.A., et al. v. MUFG Union Bank et al., 1:19-cv-10023

       Dear Judge Failla:

               We are writing on behalf of all parties pursuant to Rule 2(c) of this Court’s Individual
       Rules of Practice in Civil Cases to request an adjournment of the case deadlines in light of the
       Covid-19 crisis. In particular, the parties respectfully request that the Court approve the schedule
       set forth below, pursuant to which the deadline for the exchange of expert rebuttal reports on
       economic issues would be extended by fourteen days, and all other deadlines, including the
       hearing on motions for summary judgment motions, would be extended by approximately thirty
       days. The parties have also agreed as part of this revised schedule that neither would submit a
       rebuttal expert report addressing issues of Venezuelan constitutional law from an expert who has
       not already submitted an opening expert report. There have been two prior extensions of the
       current deadlines, for an aggregate of twenty-three days from the originally scheduled hearing
       date. All parties reserve the right to request further extensions.

                The parties request this extension because the Covid-19 crisis has made it infeasible to
       satisfy the current schedule. For the foreseeable future, the parties’ New York-based counsel and


       Doc#: US1:13659680v2
             Case 1:19-cv-10023-KPF Document 70 Filed 03/25/20 Page 2 of 2


   Hon. Katherine Polk Failla                                                               2

   their experts—who are located in New York, California, Massachusetts, and Caracas,
   Venezuela—are required to work remotely, without access to their offices or basic resources, and
   without the ability to meet with their colleagues. The defendants’ expert on Venezuelan
   constitutional law is based in Caracas, which for approximately the past week has been under
   strict city-wide quarantine. These circumstances materially impede the parties’ ability to
   conduct depositions and conduct the other work needed to comply with the existing schedule.

          Accordingly, the parties respectfully request that the Court approve the following
   proposed changes to the schedule.

                                                Current Deadlines      Proposed Deadlines

    Economic expert rebuttal reports:           April 1, 2020          April 15, 2020

    All other expert rebuttal reports:          April 1, 2020          May 1, 2020

    Conclusion of expert depositions:           April 10, 2020         May 13, 2020

    Motions for summary judgment:               April 22, 2020         May 22, 2020

    Oppositions to summary judgment             May 12, 2020           June 11, 2020
    motions:

    Replies to summary judgment motions:        May 21, 2020           June 23, 2020

    Hearing on summary judgment motion:         May 28, 2020           June 30, 2020 (or another
                                                                       date set by the Court)

          The parties’ forbearance agreement would be commensurately extended.

          Counsel are available by telephone to address any questions the Court may have.

                                                       Respectfully,


                                                       /s/ Jonathan Hurwitz


   cc: Counsel of Record (Via ECF and Electronic Mail)

Given the current pandemic, the parties' request is GRANTED. The Court
hereby adopts the proposed schedule, with the exception of the proposed
hearing date of June 30, 2020. Instead, the hearing on the parties' summary
judgment motion is ADJOURNED to July 24, 2020 at 3:00 p.m.
                                                  SO ORDERED.
Dated:      March 24, 2020
            New York, New York


                                                  HON. KATHERINE POLK FAILLA
                                                  UNITED STATES DISTRICT JUDGE
